Citation Nr: 0715053	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-31 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of regular 
aid and attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1951 to 
July 1953.      

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  

The veteran has submitted a May 2004 statement requesting for 
a hearing before a Decision Review Officer.  However, in 
correspondence received in July 2004, the veteran asked that 
the RO cancel that hearing, and continue with the appeal.  

A previous rating decision dated in October 2004 denied the 
veteran's service connection claim for post-traumatic stress 
disorder (PTSD).  The veteran filed a timely notice of 
disagreement, and in response, a statement of the case (SOC) 
was issued by the RO in March 2006.  The veteran followed 
with a VA Form 9 received by the RO in September 2006.   
Nonetheless, this VA Form 9 was not filed in a timely 
fashion.  See 38 C.F.R. § 20.302(b) (2006) (a substantive 
appeal must be filed within 60 days from the date that notice 
of the SOC is mailed to the veteran or within one year from 
the date that notice of the rating decision was mailed to the 
veteran).  Consequently, the PTSD issue is not before the 
Board at this time.      


FINDING OF FACT

The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.


CONCLUSION OF LAW

The criteria for special monthly pension by reason of need 
for regular aid and attendance have not been met.  38 
U.S.C.A. §§ 1502, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was granted permanent and total non-service 
connected pension benefits by a rating decision dated in 
October 1968.  He was also granted special monthly pension by 
reason of being housebound in a subsequent November 1973 
rating decision.  Presently he is seeking entitlement to 
additional allowance for special monthly pension benefits 
based on the need for regular aid and attendance.  

For pension purposes, a person shall be considered to be in 
need of regular aid and assistance if such person (1) is a 
patient in a nursing home on account of mental or physical 
incapacity; (2) is helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  
38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(b), (c) 
(2006).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment. 

"Bedridden," i.e., the veteran is actually required to 
remain in bed, will be a proper basis for the determination. 
38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others. Id.  

The veteran contends that he requires the regular aid and 
attendance of his wife and daughter with whom he lives.  He 
contends that he requires their help in food preparation, 
driving, medication administration, and handling of funds.  
See May 2003 veteran statement.  

Review of the claims folder reveals that the veteran has been 
treated for the following conditions: residuals of a right 
arm injury, right middle finger fracture, osteoarthritis, 
hypertension, schizophrenia, Type II diabetes mellitus, 
diabetic neuropathy, cholelithiasis, ischemic heart disease, 
anemia, renal insufficiency, hepatitis B, a stomach disorder, 
and hearing loss.  See generally VA treatment records from 
2000 to 2006.    

With regard to aid and attendance, VA treatment records and 
the July 2002 VA Aid and Attendance examination show that the 
veteran has never been in a nursing home and does not 
currently require nursing home care on account of any mental 
or physical incapacity.  Further, the evidence demonstrates 
that the veteran does not suffer from any significant vision 
problem as to be blind or nearly blind.  38 C.F.R. 
§ 3.351(b), (c).  Such facts provide evidence against this 
claim.  

With regard to the factors in determining the need for 
regular aid and attendance, a July 2002 VA Aid and Attendance 
examiner found that the veteran lived at home with his wife 
and daughter.  He was driven to the examination, and could 
only ambulate slowly and required the assistance of others 
while walking or leaving his home.  He generally used a 
wheelchair and cane to ambulate according to the examiner.  
He spends most of the day watching television, reading the 
paper, feeding hens, or listening to the radio.  In this 
regard, the Board emphasizes that the veteran is already in 
receipt of special monthly pension housebound benefits.  

Most importantly, however, the examiner noted that the 
veteran was not bedridden, was competent in managing his 
benefits, and is independent in his daily needs with only 
some limitation of movement.  Despite the examiner's 
indication that the veteran often required a wheelchair to 
move, VA primary care notes dated November 2002, April 2003, 
July 2004, and February 2006 do not support this conclusion.  
They indicate that the veteran ambulated with no apparent 
distress, providing strong evidence against the claim.  In 
addition, the veteran's musculoskeletal range of motion was 
normal throughout his VA treatment records.  In any event, it 
can not be said that the veteran is bedridden. 

The veteran also underwent a more recent October 2004 VA 
psychiatric examination.  Significantly, the examiner 
documented that the veteran is able to maintain the basic 
activities of daily living in that he works in his backyard, 
raises chickens in his backyard, and plants fruit trees.  
Further, in a private July 2004 psychiatric evaluation, 
"J.G.," M.D., assessed that the veteran was able to help 
his wife with house chores, and exhibited a normal gait.     

The Board acknowledges that Dr. G. previously stated in an 
earlier January 1999 evaluation that the veteran required 
assistance with daily tasks, but this statement is not 
supported by the later October 2004 examination performed by 
the same physician or the subsequent VA medical evidence of 
record.  As it is clearly outweighed by other evidence, this 
opinion is entitled to only limited probative value.  

Overall, these examinations and treatment records provide 
clear evidence against the need for regular aid and 
attendance, providing evidence against this claim.  These 
records simply do not show that the veteran requires 
assistance bathing, dressing, cleaning, or with the 
activities of daily living.  The post-service medical record, 
as a whole, is found to provide evidence against this claim. 

The Board does not dispute the fact that the veteran has 
significant problems; however, the standard for aid and 
attendance status is quite high.  Consequently, it is 
apparent from the medical evidence that the basic 
requirements for special monthly pension on the account of 
regular aid and attendance have not been met.  38 C.F.R. 
§ 3.352(a).

Accordingly, the Board finds that the preponderance of the 
evidence is against special monthly pension by reason of need 
for regular aid and attendance.  38 U.S.C.A. § 5107.  As 
such, the evidence is not so evenly balanced as to require 
resolution of doubt in the claimant's favor. Id.  The appeal 
is denied.      

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in May 2003, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio, supra.

The Board observes that the RO correctly issued the May 2003 
VCAA notice letter prior to the August 2003 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, the above letter did not ask the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id at 120-21.  Nonetheless, the Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the evidence he has submitted in 
the form of written statements and private medical evidence.  
Moreover, the RO adjudication decisions of record advised the 
veteran of what missing evidence was relevant and necessary 
to demonstrate entitlement to special monthly pension.  
Additionally, the VCAA letter dated in May 2003 advised the 
veteran that the VA would obtain "any additional information 
or evidence."  Therefore, any failure to make the specific 
request is non-prejudicial, harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

In November 2006 correspondence, the RO provided the veteran 
with the notice required in the recent case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error.  The Board emphasizes that 
neither the veteran nor his representative has made any 
showing or allegation that the content of VCAA notice has 
prejudiced him in any way. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, relevant VA treatment 
records, and several VA examinations.  There is no indication 
in the claims folder that the veteran identified and 
authorized VA to obtain any additional private medical 
records other than those already submitted.  In fact, in an 
August 2006 statement, the veteran indicated that he had no 
further evidence to submit.  The veteran also failed to avail 
himself of the opportunity to testify before the RO in August 
2004.  Thus, the Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Special monthly pension by reason of regular aid and 
attendance is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


